t c memo united_states tax_court dori r merriam transferee petitioner v commissioner of internal revenue respondent docket no filed date patrick e mcginnis for petitioner john a weeda for respondent supplemental memorandum findings_of_fact and opinion colvin judge this case is before the court on petitioner’s motion for special leave to file motion to vacate decision and motion to vacate decision this memorandum findings_of_fact and opinion supplements merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir in a prior opinion issued in this case we held that petitioner was liable as a transferee for federal_income_tax owed for the year ending date by napa investment corp napa merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioner was president and sole shareholder of napa james merriam petitioner’s then-husband ran napa he signed petitioner’s name to many napa documents petitioner personally signed many other napa documents including a consent to action which stated that she as sole director approved napa’s lending substantial sums to her a promissory note stating that she borrowed substantial sums from napa and napa checks including checks payable to her james merriam arranged for his son from a prior marriage ted merriam to represent petitioner in that proceeding the case was fully stipulated under rule petitioner contends that the stipulation erroneously overstated her role in napa which caused the court to decide erroneously that she was liable as a transferee she had no knowledge of the existence of the case until after decision was entered and these circumstances constitute fraud on the court the sole issue for decision is whether fraud on the court occurred in this case we hold that it did not unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner was a resident of california when the petition was filed petitioner graduated from the university of southern california in with a degree in psychology petitioner married william d lusk lusk in in they were divorced and petitioner married james merriam also in petitioner received her home in newport beach california as part of the marital settlement agreement with lusk in petitioner sold her newport beach home for dollar_figure million and received net_proceeds of dollar_figure in petitioner and james merriam paid dollar_figure to buy a big_number square-foot residence in tiburon california tiburon residence petitioner paid a deposit of dollar_figure and earnest money of dollar_figure and she and james merriam borrowed dollar_figure to buy that residence james merriam signed a quitclaim_deed on date in which he relinquished any interest that he might have had in the tiburon residence the parties do not explain why payments for the tiburon residence do not equal its cost petitioner and james merriam lived in the tiburon residence petitioner ran the family household james merriam controlled their business and tax matters b ted merriam ted merriam graduated from law school in he received a master of laws degree in taxation in and has practiced tax law in denver colorado since then ted merriam and his family visited james merriam and petitioner in california three or four times a year from to ted merriam did legal work related to james merriam’s business activities but he very rarely spoke to petitioner about business or tax matters petitioner signed joint individual tax returns that ted merriam prepared for her and james merriam petitioner knew that ted merriam had prepared those returns petitioner signed a form_2848 power_of_attorney in which she and james merriam authorized ted merriam to represent them before respondent with respect to their joint_return ted merriam received several forms purportedly bearing petitioner’s signature including one relating to petitioner’s transferee_liability james merriam frequently signed petitioner’s name to documents if the record shows that petitioner actually signed a document we state that she signed the document where the record indicates that her signature appears on a document but does not indicate that she signed it we state that the document purportedly bears her signature c james merriam’s business activitie sec_1 james merriam’s early businesses in the late 1960s and 1970s james merriam started the sir speedy printing centers franchise business and other franchise businesses in the early 1980s he started texas state video co which he envisioned would become a nationwide video rental franchise business james merriam raised about dollar_figure million in a stock offering relating to the video franchise company james merriam’s offices office staff and procedures james merriam had offices at the tiburon residence and at other locations he had numerous corporations and bank accounts james merriam and members of his office staff received and sorted mail delivered to the tiburon residence james merriam gave petitioner mail not related to his businesses or taxes james merriam told his staff not to give petitioner any information about his businesses napa ted merriam incorporated merriam investment corp mic in colorado in and was its registered agent mic was napa’s predecessor initially the members of the mic board_of directors were james merriam ted merriam and petitioner james and ted merriam resigned as directors shortly after mic was incorporated and before mic changed its name to napa thereafter petitioner was the president sole shareholder and only director of napa james merriam ran napa and made all of the decisions for napa napa a holding_company owned million shares of hammer technologies inc ted merriam prepared napa’s corporate minutes resolutions and other legal documents and kept track of distributions from napa bank accounts napa conducted business through consents to action ted merriam prepared hundreds of napa documents for petitioner to sign and mailed them in envelopes addressed either to her or to james merriam those documents were returned to him purportedly bearing petitioner’s signature petitioner personally signed the following napa documents a a promissory note dated date in which she promised to pay napa dollar_figure on demand but no later than date b a consent to action in which she as sole director of napa approved loans from napa to her from april through date totaling dollar_figure4 in exchange for her promissory note to napa in that amount and c at least napa checks including payable to her on two of the checks dated in date and made payable to her petitioner wrote napa investment corporation above her signature a consent to action is a document signed by the directors of a corporation in lieu of a board meeting the parties erroneously stipulated that this amount was dollar_figure in the underlying case the discrepancy does not affect our decision to deny petitioner’s motion to vacate decision petitioner signed several checks made payable to the irs on which appeared napa’s taxpayer_identification_number petitioner also signed some napa checks payable to lawyers and to james merriam’s bookkeeper james merriam frequently signed petitioner’s name on napa documents including checks ted merriam prepared articles of dissolution for napa on date petitioner’s signature as president and ted merriam’s signature as secretary on this document were notarized by diane lalosh lalosh an administrative assistant of james merriam ted merriam did not talk to petitioner about the decision to liquidate napa james merriam was a party to many lawsuits in which it was alleged that he had violated securities laws petitioner knew that james merriam was a party to many lawsuits petitioner james merriam and napa were defendants in a lawsuit in which burton finkelstein finkelstein an attorney represented petitioner and james merriam petitioner signed a dollar_figure napa check payable to finkelstein to retain him for legal services finkelstein represented petitioner in a deposition taken in that case petitioner received substantial amounts each month from napa totaling about dollar_figure million in a 2-year period before date in date about months before napa liquidated petitioner bought a rolls royce automobile d the tax_court case napa reported an unpaid tax_liability of dollar_figure on its corporate_income_tax return for its year ending date respondent determined that petitioner was liable as a transferee of napa respondent sent a notice of transferee_liability to petitioner’s tiburon residence and a copy to ted merriam in colorado james merriam asked ted merriam to represent petitioner in this case and ted merriam agreed james merriam told ted merriam to send the legal bills related to this case to james merriam ted merriam timely filed a petition in this case in he sent copies of all documents related to the case in envelopes addressed to james merriam or petitioner he designated denver as the place of trial and he listed petitioner as a witness in his pretrial memorandum the case was submitted fully stipulated under rule in ted merriam signed the stipulation of facts without discussing it with petitioner in an opinion filed in this case on date we found that petitioner was the sole director and shareholder of napa james merriam made all decisions for her regarding napa she had borrowed money from napa as shown by promissory notes bearing her signature she caused napa to be liquidated and as part of the liquidation she distributed to herself cash and a note and canceled promissory notes that she had signed we held that petitioner was a transferee of napa under former colo rev stat sec c director dissolution statute because she caused the corporation to liquidate and she distributed corporate assets to herself merriam v commissioner tcmemo_1995_432 we entered decision that petitioner was liable as a transferee for napa’s income_tax and additions to tax for in the amount of dollar_figure the case was appealed to and affirmed without published opinion by the u s court_of_appeals for the ninth circuit ted merriam discussed collection alternatives with james merriam after the decision became final ted merriam never spoke to petitioner about the case he believed that a petitioner had signed napa corporate documents b petitioner knew that she was a shareholder director and officer of napa c james merriam kept petitioner informed of important business and tax matters and d petitioner had expressly authorized james merriam to act on her behalf in this case e sale of the tiburon residence on date irs agent michael buttress buttress went to the tiburon residence and gave petitioner some paperwork petitioner gave the paperwork to james merriam buttress went to the tiburon residence many times petitioner never spoke to him about respondent’s sale of the tiburon residence however she knew that ted merriam had been communicating with respondent about selling the tiburon residence and she believed that ted merriam was representing her regarding respondent’s sale of the house on date petitioner wrote a letter to buttress in which she said that ted merriam had told petitioner and james merriam that their real_estate agent was advertising the sale of the house the proceeds from which they could use to pay delinquent taxes on date buttress visited the tiburon residence and gave petitioner some paperwork including a notice of seizure and a minimum bid worksheet that listed petitioner as the taxpayer with a liability of dollar_figure and the tiburon residence as the subject property james merriam was not at home at the time petitioner called ted merriam ted merriam told petitioner to fax the paperwork to him later that day petitioner faxed that paperwork to ted merriam with a transmittal letter that included the following mike buttress was just here and gave me the following minimum bid worksheet petitioner testified that this was the first time that she knew about her transferee_liability he asked if we were going to have the house appraised again and i told him that we would be talking to you and let him know jim is up in roseville today returning this evening looking forward to seeing you on saturday on that day james merriam took the paperwork from petitioner and told her that he would take care of it the tiburon residence was sold on date respondent received dollar_figure from the sale which fully paid petitioner’s transferee_liability f later events james merriam began serving a sentence in federal prison in date for securities crimes not related to this case petitioner filed for divorce from james merriam in petitioner retained her current counsel in this case in date petitioner filed her motion for special leave to file motion to vacate decision on date a petitioner’s contentions opinion petitioner moves to vacate the decision in this case on the grounds that it resulted from fraud on the court by james merriam and ted merriam petitioner contends that james merriam and ted merriam conspired to hold her liable for napa’s income_tax_liability she also contends that the stipulation of facts submitted by ted merriam is almost entirely false and is based on documents bearing her forged signature and that she did not retain ted merriam to represent her in this case or authorize anyone else to retain him b whether the decision was entered as a result of fraud on the court background generally we lack jurisdiction to vacate a decision once it becomes final 859_f2d_115 9th cir affg 86_tc_1319 122_tc_264 however we have jurisdiction to set_aside a decision obtained by fraud on the court 441_f2d_930 9th cir vacating 52_tc_295 fraud on the court is an unconscionable plan or scheme which is designed to improperly influence the court in its decisions abatti v commissioner supra pincite with specific facts which plainly impugn the official record the moving party must establish by clear_and_convincing evidence that decision resulted from fraud on the court 113_f3d_670 7th cir quoting 387_f2d_689 7th cir affg tcmemo_1995_209 281_f2d_304 9th cir 246_f2d_846 9th cir the concept of fraud on the court applies narrowly in the interest of preserving the finality of judgments toscano v commissioner supra pincite whether fraud on the court occurred in this case a whether the decision was based on a false stipulation of facts petitioner contends that james merriam and ted merriam submitted a false stipulation of facts petitioner contends that contrary to the stipulation of facts the following statements are true i she was not the president and sole shareholder of napa ii she did not borrow money from napa and iii she did not know anything about napa except that it was one of james merriam’s companies at the hearing on her motion petitioner testified on direct examination that she had no role in napa she did not know anything about napa except that it was one of james merriam’s companies and she did not sign promissory notes or any other napa documents she testified that she first learned that promissory notes with her signature existed in date she testified that she never borrowed money from napa she testified and contends that she was not involved with napa including the decision to liquidate it we reach this result without requiring petitioner to show prejudice see 316_f3d_1041 9th cir revg tcmemo_1999_101 we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 n on cross-examination when presented with documents offered to impeach her testimony petitioner admitted that she had signed a promissory note in which she promised to pay napa dollar_figure a consent to action in which she as sole director approved loans from napa to her totaling dollar_figure in exchange for her promissory note and at least napa checks including payable to her petitioner is a college graduate we believe that petitioner knew that she could not sign a corporate check without authority from napa petitioner denied knowing anything about napa’s liquidation and testified that she did not sign the napa liquidation document however her signature on that document was notarized although the notarization was made by lalosh an employee who worked in james merriam’s office lalosh testified in this case on matters other than the notarization and we have no reason to doubt her integrity or the validity of the notarization petitioner contends that lalosh testified that petitioner had no role in napa we disagree lalosh testified about james merriam’s office procedures that petitioner signed several napa checks and that james merriam signed napa documents lalosh did not testify that petitioner had no role in napa petitioner denies receiving substantial sums from napa our bases for finding that she received about dollar_figure million in a year period are that a petitioner said that she received monthly payments from napa for household expenses and b ted merriam testified that i james merriam wanted petitioner to receive at least dollar_figure to dollar_figure per month for that purpose ii napa gave petitioner dollar_figure million in a 2-year period and iii petitioner gave napa dollar_figure million in notes during that period the hearing record for petitioner’s motion includes the three napa checks payable to and signed by petitioner dollar_figure on date dollar_figure on date and dollar_figure on date these checks the consent to action and the promissory note that petitioner admitted that she signed show that petitioner received substantial sums from napa we are not convinced that the submission to the court of the stipulation of facts was fraud on the court b whether ted merriam filed the petition in this case without authority petitioner contends that ted merriam failed to inform her about the case because he and james merriam conspired to have her held liable as a transferee we disagree the tax_year in issue is we do not believe that james merriam and ted merriam conspired to make petitioner liable as a transferee for petitioner and james merriam had been married for years in and remained married another years petitioner and james merriam remained married years after the stipulation was filed we do not believe that james merriam who lived at the tiburon residence with petitioner until it was sold in conspired to lose that residence to the tax collector if ted merriam had not filed the petition respondent could have assessed the proposed transferee_liability and begun collection activity in rather than we are not convinced that james merriam and ted merriam sought to have petitioner held liable as a transferee c conclusion we conclude that petitioner has not shown by clear_and_convincing evidence that fraud on the court occurred in this case an appropriate order will be issued
